Citation Nr: 0308382	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  95-39 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for 
perennial rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from January 1991 to 
February 1994.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection for 
perennial rhinitis was granted and assigned a noncompensable 
evaluation.  

The Board remanded this matter in May 1999.  The requested 
development has been accomplished and the matter has been 
returned to the board for further appellate review.  


FINDING OF FACT

The veteran's service-connected perennial rhinitis is not 
manifested by definite atrophy of the intranasal structure 
and moderate secretion or the presence of polyps or of 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  


CONCLUSION OF LAW

The criteria for a compensable rating for perennial rhinitis 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.20, 
4.97, Diagnostic Code 6501 (effective prior to October 7, 
1996), Diagnostic Code 6522 (effective on and after October 
7, 1996).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The November 2002 Supplemental Statement of the Case informed 
the veteran of the evidence needed to substantiate the claim.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C.A 
§§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  
The veteran has not referenced any unobtained evidence that 
might aid the claim or that might be pertinent to the basis 
of the denial of the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The veteran was 
afforded VA examinations in January 1996 and October 1997.  
See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to notify 
and to assist the veteran in this case.  Further development 
and further expending of VA's resources is not warranted.  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The U.S. Court of Appeals For Veterans Claims (Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996).  The Court has further held that the Board must 
address referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  

The veteran's service connected perennial rhinitis is 
currently rated as 0 percent disabling under Diagnostic Code 
6522, for allergic or vasomotor rhinitis."  A 30 percent 
evaluation is assigned with polyps.  A 10 percent evaluation 
is assigned without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. §§ 4.97 Diagnostic Code 
6522 (2002).  

The Board notes that the schedular criteria by which 
respiratory system disabilities are rated changed effective 
October 7, 1996 (61 Fed. Reg. 46,720 (1996)).  Under the 
former criteria of the rating schedule, a 10 percent 
evaluation is warranted for chronic atrophic rhinitis with 
definite atrophy of the intranasal structure and moderate 
secretion.  A 30 percent evaluation requires moderate 
crusting, ozena, and atrophic changes.  A 50 percent 
evaluation requires massive crusting and marked ozena with 
anosmia.  38 C.F.R.  § 4.97, Diagnostic Code 6501 (effective 
prior to October 7, 1996).  

VA outpatient treatment record, dated August 1995, showed 
that the veteran's nose was congested and runny.  

The January 1996 VA nose examination showed some purulent 
like discharge, particularly in the left nostril.  There was 
absence of tenderness over the sinuses areas.  The throat 
examination showed mild hyperemia with the presence of 
postnasal drainage.  

At the October 1997 VA examination there was no obstruction 
in either nostril.  The mucosa was slightly erythematous and 
indurated, but the examiner saw no obstruction.  The veteran 
had a slight amount of frontal sinus tenderness on deep 
palpation.  There was no maxillary tenderness.  There was 
purulent discharge going down the back of his throat.  The 
pulmonary function test showed evidence of small airway 
disease.  The stated disease involved predominantly the nose 
and sinuses.  Sinus x-rays revealed a left maxillary mucosal 
retention cyst.  The examiner noted that this could be 
causing obstruction of the ostia on that side.  

The Board is unable to find any medical evidence that 
supports the proposition that the veteran's service connected 
perennial rhinitis is manifested by definite atrophy of the 
intranasal structure and moderate secretion or a 50 percent 
obstruction of the nasal passages or total blockage on one 
side.  In sum, the preponderance of the evidence is against 
the claim for an initial compensable evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

An initial compensable evaluation for perennial rhinitis is 
denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

